DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 05/24/21, for application number 15/698,568 has been received and entered into record.  Claims 1, 11, and 21 have been amended.  Therefore, Claims 1-22 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11-13, 16-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dice et al., US PGPUB 2013/0047011, in view of Kamath et al., US PGPUB 2012/0324460, and further in view of Vuchula et al., US PGPUB 2015/0079985.
Regarding claim 1, Dice discloses a processing system comprising: a memory [FIG. 6, memory 610] configured to provide access to shared data of a user-space to a plurality of threads of an application [the claimed user-space includes a portion of system memory that is used to run user applications. Dice discloses running multi-threaded applications of a user and accessing shared data of the application according to a locking protocol via the memory 610, Fig. 2, 4, and 5-6; par 25, 39, 59;]; and a plurality of cores [e g., 0002, 0059 “cores”] each configured to execute one or more threads of the plurality of threads [0060,11. 1-7], wherein a core of the plurality of cores is configured to: include a thread that acquires a lock indicating a processing of the shared data [a core runs a thread that acquires a lock, par 44, 60], generate a notification that the core has acquired the lock [the core running the thread generates a notification that it has acquired the lock because another core can “determine [] that the lock is being held”, Fig. 2, 4, 5; par 46], wherein the notification instructs one or more other threads attempting to access the shared data to enter a power saving state [when a thread seeking to access a “shared resource, or to write a particular value ... to [a] same shared location” processes the notification, the thread enters an “inactive” state.  The inactive state may be a 
However, Dice does not explicitly teach A) wherein, before releasing the lock, the thread that acquired the lock wakes up the one or more threads that entered the power saving state, and wherein, after releasing the lock, if there are other waiting threads, the other waiting threads vie for the lock. And although Dice teaches a core that acquired a lock is allocated additional power budget based on the core entering in a critical section, Dice does not explicitly teach B) , wherein the power control unit allocates the additional power budget to the core in response to an instruction executed by the core.
As to A), Kamath, in an analogous multi-threaded, multi-core art, teaches before releasing the lock, the thread that acquired the lock wakes up the one or more threads that entered the power saving state [a system wherein a first thread of a core obtains a 
It would have been obvious to one of ordinary skill in the art having the teachings of Dice and Kamath before him before the effective filing date of the claimed invention, to have the thread that acquired the lock wake up the one or more threads that entered the power saving state before releasing the lock, to reduce communication errors when processing multiple threads of a process [Kamath: 0053; FIG. 8].
Although Dice discloses a core that acquired a lock is allocated additional power budget based on the core entering in a critical section, Dice does not teach B) that the power control unit allocates the additional power budget to the core in response to an instruction executed by the core.
As to B), in the analogous art of power management, Vuchula teaches wherein the power control unit allocates the additional power budget to the core in response to an instruction executed by the core [general processor 206 may instruct power supply to provide 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dice, Kamath, and Vuchula before him before the effective filing date of the claimed invention to incorporate providing additional power to the processor as taught by Vuchula into the system as disclosed by Dice and Kamath, to meet the needs of periods of additional processing and operation [Vuchula, par 61, ll. 15-23].
Regarding claim 2, the modified Dice discloses the processing system of claim 1. Dice further teaches wherein the acquisition of the lock further indicates that the thread will be entering or has entered in a critical section [locks are used when processing critical sections, par 25, 32].
Regarding claim 3, the modified Dice discloses the processing system of claim 1 and a core performing the functions as provided in Claim 1.  Vuchula further teaches wherein a core executes the instruction to request the power control unit to allocate the additional power budget exclusively to the core [additional power is provided to the general processor (as opposed to the baseband processor), par 61, ll. 18-23]. 
Regarding claim 6, the modified Dice discloses the processing system of claim 3.
The modified Dice does not explicitly teach wherein the power control unit is further configured to increase voltage and frequency of the core having the thread that has entered in the critical section.
However, Dice teaches putting the core having the thread that has entered in the critical section in a turbo mode [Fig. 2 and 4-5; 0021; 0032] and it is obvious that voltage and 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dice, Kamath, and Vuchula before him before the effective filing date of the claimed invention to have the power control unit is further configured to increase voltage and frequency of the core having the thread that has entered in the critical section. Further, the motivation would be to increase the speed of the core and/or use conventional hardware control to enter a turbo mode.
Regarding claim 7, the modified Dice discloses the processing system of claim 1. Dice further teaches wherein the one or more other threads that have entered the power saving state monitor whether the lock has been released [e.g., 0033 “the method may include the given thread putting itself into an inactive state while waiting for the lock. Specifically, the given thread may be waiting for an indication that the lock holder has released the lock”].
Regarding claim 8, the modified Dice discloses the processing system of claim 7. Dice further teaches wherein the one or more other threads monitor whether the lock has been released based on one or more observations of a memory location of the core that includes the thread that has acquired the lock (One of the other threads executes a “MONITOR-WAIT” instruction to observe a RAM memory location of the core that that includes the thread that has acquired the lock and monitor whether the lock has been released [0034].).
Regarding claim 9, the modified Dice discloses the processing system of claim 7. Dice further teaches wherein if the one or more other threads determine that the lock has been released, at least one thread of the one or more other threads attempts to acquire a lock to the 
Claim 11, wherein the shared data is a part of the user-space as analyzed in claim 1 and Kamath teaches waking up, by a core of a plurality of cores, one or more threads that entered a power saving state before releasing a lock [0012, describing threads running on cores; 0049, ll. 19-19; 0050, ll. 6-7; 0051, ll. 7-10; FIG. 8, steps 806, 816, and 826], substantially repeats the limitations of claim 1 and is rejected accordingly.
Regarding claims 12, 13, and 16-19 Dice, Kamath, and Vuchula disclose the method of claim 11. Claims 12, 13, and 16-19 repeat the same limitations as recited in Claims 2, 3, and 6-9, respectively, and are rejected accordingly.
Regarding claim 21, Dice discloses a method for managing access to shared data of a user-space, comprising: determining, by a core of a processing unit, that a lock is acquired by a thread in the core indicating a processing of the shared data in user-space, generating, by the core, a notification that the core has acquired the lock (The claimed “user-space” includes a portion of system memory that is used to run user applications.
Dice discloses a core running a thread and the thread acquiring a lock [0044; 0060]. The core determines that one of its threads acquired the lock and generates a notification that it has acquired the lock to enable another core to “determine that the lock is being held” [0046; Fig. 2, 4 and 5]. A lock being acquired in this multi-threaded system indicates a processing of the shared data in the user-space [0025; 0039; 0059].), wherein the notification instructing one or more threads attempting to access the shared data in user-space to enter a power saving state (When a thread seeking to access a “shared resource, or to write a particular value ... to 
Dice does not explicitly teach A) waking up, by the core, the one or more threads that entered the power saving state before releasing the lock, wherein, after releasing the lock, if there are other waiting threads, the other waiting threads vie for the lock. And although Dice teaches a core that acquired a lock is allocated additional power budget based on the core entering in a critical section, Dice does not explicitly teach B) wherein the instruction comprises executing, by the core, an instruction that instructs the power control unit to allocate the additional power budget to the core, and wherein the power control unit allocates the additional power budget to the core in response to the instruction.

It would have been obvious to one of ordinary skill in the art having the teachings of Dice and Kamath before him before the effective filing date of the claimed invention, to incorporate the core waking up the one or more threads that entered the power saving state before releasing the lock, to reduce communication errors when processing multiple threads of a process [Kamath: 0053; FIG. 8].
Although Dice discloses a core that acquired a lock is allocated additional power budget based on the core entering in a critical section, Dice does not explicitly teach B) wherein the instruction comprises executing, by the core, an instruction that instructs the power control unit to allocate the additional power budget to the core, and wherein the power control unit allocates the additional power budget to the core in response to the instruction.

It would have been obvious to one of ordinary skill in the art, having the teachings of Dice, Kamath, and Vuchula before him before the effective filing date of the claimed invention to incorporate providing additional power to the processor as taught by Vuchula into the system as disclosed by Dice and Kamath, to meet the needs of periods of additional processing and operation [Vuchula, par 61, ll. 15-23].
Regarding claim 22, the limitations of claim 21 that are incorporated in claim 22 are rejected as per the claim 11 rejection. The remaining limitations of claim 22 substantially repeat the limitations of claim 3 and are rejected accordingly.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dice, Kamath, and Vuchula, and further in view of Kumar et al., US Pat. Appln. Pub. No. 2012/0079290.
Regarding claim 4, the modified Dice discloses the processing system of claim 3.
Although Dice teaches putting cores in appropriate low-power modes and turbo modes [0023], the modified Dice does not explicitly teach wherein the power control unit is further configured to determine an appropriate P-State for each of the cores in the plurality of cores.

It would have been obvious to one of ordinary skill in the art, having the teachings of Dice, Kamath, and Vuchula before him before the effective filing date of the claimed invention to have the system as disclosed by Dice, Kamath, and Vuchula, put its cores in appropriately determined P-states as suggested by Kumar, i.e. to have the power control unit be further configured to determine an appropriate P-State for each of the cores in the plurality of cores. Motivation to do so would be to “optimize] performance ... for given workload” [Kumar: 0012],
Regarding claim 14, the limitations of claim 13 that are incorporated in claim 14 are rejected as per the claim 13 rejection. The remaining limitations of claim 14 substantially repeat the limitations of claim 4 and are rejected accordingly.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dice, Kamath, and Vuchula, and further in view of Hannon et al., US Pat. Appln. Pub. No. 2015/0089249.
Regarding claim 5, the modified Dice discloses the processing system of claim 3.
The modified Dice does not explicitly teach wherein the power control unit is further configured to detect a reduction in power of the plurality of cores having threads that have entered the power saving state.
Hannon teaches wherein the power control unit is further configured to detect a reduction in power of the plurality of cores having threads that have entered the power saving 
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Hannon at the time of the effective filing date, to modify the system of Dice to have wherein the power control unit is further configured to detect a reduction in power of the plurality of cores having threads that have entered the power saving state. Motivation would be to “allow[] an end user to better predict real power usage of applications, and/or to provide a better granularity service mode for billing end users for actual power consumption of individual applications” [Hannon: 0044].
Regarding claim 15, the limitations of claim 13 that are incorporated in claim 15 are rejected as per the claim 13 rejection. The remaining limitations of claim 15 substantially repeat the limitations of claim 5 and are rejected accordingly.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dice, Kamath, and Vuchula, and further in view of Song, US Pat. Appln. Pub. No. 2010/0146513.
Regarding claim 10, the modified Dice discloses the processing system of claim 1.
The modified Dice does not explicitly teach wherein the power saving state is a selected C- State.
Song teaches wherein the power saving state of a thread is a selected C-State [0028; FIG. 2]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dice, Kamath, Vuchula, and Song before him before the effective filing date of the claimed invention, to modify the system of Dice to have wherein the power saving state is a selected C-
Regarding claim 20, the limitations of claim 11 that are incorporated in claim 20 are rejected as per the claim 11 rejection. The remaining limitations of claim 20 substantially repeat the limitations of claim 10 and are rejected accordingly.

Response to Arguments
Applicant’s arguments filed 05/24/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paul Yen/Primary Examiner, Art Unit 2186